Ladd, J.
tion of districts: severance of territory. schools and trictsÍ alteraThe Independent School District of Union included the incorporated town of the same name and certain lands, altogether covering abput four sections. In March, 1914, the proposition of enlarging said district, by including certain contiguous territory, consisting of two sections and parts pf three others from the School Township of Union, was submitted to the vote of the qualified electors under Section 2794, Code Supp., 1913, and adopted. In August, 1915, two thirds of the qualified electors, residing in the added territory, petitioned that it be restored to the school township, from which taken, and this petition was presented to the board of directors of said school township, and a resolution of concurrence in the restoration as prayed and acceptance of said territory was adopted. The petition also was approved by the county superintendent. Upon presentation thereof to the board of directors of the independent school district, no action was taken thereon, and later, though demanded, was refused. This is an action in mandamus, praying that defendants be peremptorily commanded to adopt ■the’ resolution restoring the territory to the school township. The trial court denied the relief prayed, for that territory ■added to an independent district under Section 2794, Code Supp., 1913, may not be restored under Section 2792 of the Code, following Williams v. Core, 124 Iowa 213, which over*833ruled Albin v. Board of Directors, 58 Iowa 77. Counsel for appellants undertake to distinguish, the case at bar from Williams v. Core, for that, in the latter, the land sought to be restored was included in the distri'ct when originally organized, and improvements had been made and debts incurred; while in the case at bar, the territory sought to be restored had recently been added, and only the ordinary expenses of maintaining the school incurred in the meantime. But these matters are merely incidental, and are not controlling. Territory taken into an independent school district subsequently to its organization, is as much a part thereof as though originally included, and the same rules apply to any subsequently proposed severance. Moreover, an examination of the school statutes generally will disclose that what has been effected through a vote of the electors, is not permitted to be undone by a vote of the directors, even though petitioned for that purpose. Section 2791 of the Code confers on the county superintendent the power, in a proper case, to transfer territory from one school corporation to another. The next section authorizes the restoration of such territory to the territory of school corporation to which it geographically belongs, by the concurrent actions of the boards of directors of the respective districts losing and receiving it. Sections 2793 and 2793-a of the Code Supp., 1913, relate to changes in the boundaries of districts, by the concurrent action of boards of directors of the districts interested; and Section 2794 of the Code Supp., 1913, provides for the organization of an independent school district, and the subsequent addition of territory by the vote of the electors, separate ballot boxes being used in the original district, and in the territory to be annexed, where an enlargement is proposed'. The subdivision of an independent' school district is provided for in Section 2798 of the Code, and can'be done only as prescribed by Section 2794, Code Supp., 1913. The trial court rightly ruled that the defendant board of directors were with*834out power to act, as was held in Williams v. Core, supra, and its judgment is — Affirmed.
Evans, C. J.,' Gaynor and Salinger, JJ., concur.